DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
3. 	Claims 1-11, 13-15 are pending. Claims 1-11, 13-15 are under examination on the merits. Claims 1, 8 are amended. Claim 12 is cancelled. Claims 14-15 are newly added.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-11, 13-15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Information Disclosure Statement
6.	The information disclosure statement submitted on 12/03/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


For the purpose of examination against the prior art, claim 8 is construed to recite “a KSF phosphor and the MGF phosphor”. 

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

10. 	A) 	Claims 1-4, 8, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.10,074,782 B2 (hereinafter “782”) in view of Kim et al. (US Pub. No. 2014/ 0231766 A1, hereinafter “”766”). Although the claims at issue 
A2[M1-aMn4+aF6]    (1)
where A is at least one selected from the group consisting of K+, Li+, Na+, Rb+, Cs+, and NH4+, M is at least one element selected from the group consisting of Group 4 elements and Group 14 elements, and 0 < a < 0.2; and the MGF phosphor is a compound having the chemical formula: 
(x-a)Mg0-(a/2)Sc-2O3-yMgF2-cCaF2-(l-b)GeO2-(b/2)Mt2O3:zMn4+    (2)
where 2.0 ≤ x ≤ 4.0, 0 < y <1.5,  0 < z <0.05, 0 ≤ a < 0.5 , 0 < b <0.5, 0 ≤ c < 1.5, y+c < 1.5, and Mt is at least one element selected from the group consisting of Al, Ga, and In. “782 does not expressly teach the quantum dots have an average particles of 1 nm to 20 nm, preferably 2 nm to 10 nm.  
	However, “766 teaches an organic light emitting device (Page 1, [0001]) including a nano composite layer including light emitting nano-particles (Page 2, [0031], Fig. 2), wherein the light emitting nano-particles may include green quantum dots such as Cd Se or a core-shell CdSxSe1-x/ZnS (Page 3, [0041]) or a green fluorescent material (Page 2, [0040]; Page 3 [0046])). The quantum dots refer to small size particles having a quantum confinement effect, which have a diameter of about 1 nm to 10 nm.  In addition, the quantum dots have a 
In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the quantum dot size of by “782, so as to include the quantum dots have an average particles of 1 nm to 20 nm, preferably 2 nm to 10 nm as taught by “766, and would have been motivated to do so with reasonable expectation that this would result in providing to control the size of quantum dots, wherein the color of light implemented from the light emitting layer can be easily changed into various colors, for example, red, green, or blue.  In addition, when a blue light or ultraviolet light is emitted from the light emitting layer , yellow or red, green, and blue may be mixed therewith to implement a white light by various sizes of quantum dots included in the nano-composite layer as suggested by “766 (Page 3, [0040]). 

B)	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,651,349 B2 (hereinafter “”349”). Although the claims at issue are not identical, they are not patentably distinct from each other because “349 recites a light emitting device, comprising: a light emitting element adapted to emit blue light; a plurality of quantum dots adapted to absorb a portion of the blue light emitted from the light emitting element to emit green light; at least one of a KSF phosphor and a MGF phosphor, the KSF phosphor being adapted to absorb a portion of the blue light emitted from the light emitting element to emit red light, and the MGF phosphor being adapted to absorb a portion of the blue light emitted from the light emitting element to emit red light; a sealing resin covering 
A2[M1-aMn4+aF6]		(1)
where A is at least one selected from the group consisting of K+, Li+, Na+, Rb+, Cs+, and NH4+, 
M is at least one element selected from the group consisting of Group 4 elements and Group 14 elements, and 0 [Symbol font/0x3C] a [Symbol font/0x3C] 0.2; wherein the MGF phosphor is a compound having the chemical formula: 
	(x-a)MgO·(a/2)Sc2O3·yMgF2·cCaF2·(1-b)GeO2·(b/2)Mt2O3:zMn4+	 		(2)
wherein 2.0 [Symbol font/0xA3] x [Symbol font/0xA3] 4.0, 0 [Symbol font/0x3C] y [Symbol font/0x3C] 1.5, 0 [Symbol font/0x3C] z [Symbol font/0x3C] 0.05, 0 [Symbol font/0xA3] a [Symbol font/0x3C] 0.5, 0 [Symbol font/0x3C] b [Symbol font/0x3C] 0.5, 0 [Symbol font/0xA3] c [Symbol font/0x3C] 1.5, y + c [Symbol font/0x3C] 1.5, and  Mt is at least one element selected from Al, Ga and In; wherein the light emitting element and the sealing resin constitute a part of a light emitting element package; wherein the quantum dot layer is spaced apart from the light emitting element package including the sealing resin so that transfer of heat generated from the light emitting element to the quantum dots is suppressed; and wherein the sealing resin includes at least one of the KSF phosphor and the MGF phosphor. Given that the light emitting device as presently read on the light emitting device in “349 claims, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention that the scope of recited claims encompasses the scope of the patent claims and thus, render the present claims prima facie obvious. 

C)	Claims 1-11,13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9, 11, 17 of U.S. Patent No.10,490,711 B2 (hereinafter “711”) in view of Kim et al. (US Pub. No. 2014/ 0231766 A1, hereinafter “”766”). Although the claims at issue are not identical, they are not patentably distinct from each other because “711 recites a light emitting device comprising: a light emitting element package comprising: a light 
	However, “766 teaches an organic light emitting device (Page 1, [0001]) including a nano composite layer including light emitting nano-particles (Page 2, [0031], Fig. 2), wherein the light emitting nano-particles may include green quantum dots such as Cd Se or a core-shell CdSxSe1-x/ZnS (Page 3, [0041]) or a green fluorescent material (Page 2, [0040]; Page 3 [0046])). The quantum dots refer to small size particles having a quantum confinement effect, which have a diameter of about 1 nm to 10 nm.  In addition, the quantum dots have a homogeneous single structure, or a core-shell dual structure.  By controlling the size of quantum dots, the color of light implemented from the light emitting layer can be easily changed into various colors, for example, red, green, or blue.  In addition, when a blue light or ultraviolet light is emitted from the light emitting layer , yellow or red, green, and blue may be mixed therewith to implement a white light by various sizes of quantum dots included in the nano-composite layer (Page 3, [0040]). 
In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary 

D)	Claims 1-11,13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4-9, 12-15 of U.S. Patent No.10, 714, 664 B2 (hereinafter “”664”) in view of Kim et al. (US Pub. No. 2014/ 0231766 A1, hereinafter “”766”). Although the claims at issue are not identical, they are not patentably distinct from each other because “644 recites a device comprising: a light emitting device comprising: a light emitting element adapted to emit a blue light, a sealing resin covering the light emitting element, and a sulfide phosphor-containing layer disposed separate from the sealing resin; and a diffusion plate disposed between the sealing resin and the sulfide phosphor-containing layer, the diffusion plate being spaced apart from the sealing resin, wherein the sealing resin includes a red phosphor comprising at least one phosphor selected from the group consisting of: a first phosphor, which is a compound having the chemical formula:
A2[M1-aMn4+aF6]
where A is at least one selected from the group consisting of K+, Li+, Na+, Rb+, Cs+ and NH4+, M is at least one element selected from the group consisting of Group 4 elements and Group 14 elements, and
0 < a < 0.2; and

(x-a)MgO·(a/2)Sc2O3·yMgF2·cCaF2·(1-b)GeO2·(b/2)Mt2O3:zMn4+
where 2.0 ≤ x ≤ 4.0,
0 < y < 1.5,
0 < z < 0.05,
0 ≤ a < 0.5,
0 < b < 0.5,
0 ≤ c < 1.5
y + c < 1.5, and
Mt is at least one element selected from the group consisting of Al, Ga and In, and  the second phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit red light, wherein the sulfide phosphor-containing layer includes a sulfide phosphor having the chemical formula:
M1Ga2S4:Eu
which is a thiogallate phosphor activated with Eu, where M1 is at least one element selected from the group consisting of Mg, Ca, Sr and Ba, and the sulfide phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit green light; and wherein the light emitting element is adapted to emit light of a wavelength within a range of 430 nm to 480 nm, the red phosphor is adapted to emit light of a wavelength within a range of 600 nm and 660 nm, a ratio of an emission intensity at a peak wavelength of the light emitting element to an emission intensity at a peak wavelength the red phosphor is in a range of 100:55 to 100:70.  “664 does not expressly teach the quantum dots have an average particles of 1 nm to 20 nm, preferably 2 nm to 10 nm.  
xSe1-x/ZnS (Page 3, [0041]) or a green fluorescent material (Page 2, [0040]; Page 3 [0046])). The quantum dots refer to small size particles having a quantum confinement effect, which have a diameter of about 1 nm to 10 nm.  In addition, the quantum dots have a homogeneous single structure, or a core-shell dual structure.  By controlling the size of quantum dots, the color of light implemented from the light emitting layer can be easily changed into various colors, for example, red, green, or blue.  In addition, when a blue light or ultraviolet light is emitted from the light emitting layer , yellow or red, green, and blue may be mixed therewith to implement a white light by various sizes of quantum dots included in the nano-composite layer (Page 3, [0040]). 
In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the quantum dot size of by “664, so as to include the quantum dots have an average particles of 1 nm to 20 nm, preferably 2 nm to 10 nm as taught by “766, and would have been motivated to do so with reasonable expectation that this would result in providing to control the size of quantum dots, wherein the color of light implemented from the light emitting layer can be easily changed into various colors, for example, red, green, or blue.  In addition, when a blue light or ultraviolet light is emitted from the light emitting layer , yellow or red, green, and blue may be mixed therewith to implement a white light by various sizes of quantum dots included in the nano-composite layer as suggested by “766 (Page 3, [0040]). 

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


12.	Claims  1, 6-7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2010/0053930 A1, hereinafter “”930”) in view of Ryosuke Hiramatsu (US Pub. No. 2012/0043559 A1, hereinafter “”559”), and Stokes et al. (US Pub. No. 2005/ 0051766 A1, hereinafter “”766”). 

Regarding claims 1,13: “930 teaches a light emitting device (Page 4, [0059]), comprising: a light emitting element adapted to emit blue light; a sealing resin covering the light emitting element; a phosphor included in the sealing resin and adapted to absorb a portion of the blue light emitted from the light emitting element to emit red light; and a quantum dot layer disposed outside the sealing resin (Page 4, [0060]), the quantum dot layer including quantum dots adapted to absorb a portion of the blue light emitted from the light emitting element to emit green light as shown in Fig. 5 (Page 4, [0061]). “930 does not expressly teach i) the phosphor has a half-width of an emission peak of 35 nm or less, ii) and the blue light emitted from the light emitting element to emit green light having an emission peak wavelength of 510 nm to 560 nm, wherein the quantum dots have an average particle size of 1 nm to 20 nm, preferably 2 nm to 10 nm.
	Referring to i), however, “559 teaches a light emitting device which includes a light emitting element having a main emission peak in the wavelength region of greater than 420 nm and equal to or less than 500 nm, and a phosphor layer formed on the light emitting element (Page 1, [0018]). The phosphor (Page 3, [0065]) is excited by the light emitted from the light emitting element, and  emits light of red color to deep red color. The light emission spectrum of the emitted light has a main emission peak in the wavelength region of equal to or greater than 
	Referring to ii), “766 teaches optoelectronic devices that incorporate quantum dots as the electroluminescent layer in an inorganic wide-bandgap heterostructure (Page 1, [0002]), wherein the quantum dots serve as the optically active component of the device (Page 1, [0002]). The size of the quantum dots will dictate the color of the luminescence provided by the dots. For example, CdSe/ZnS core-shell quantum dots having a size in the range of about 3 nm to about 4 nm will emit in the green (i.e., emission wavelengths in the range of about 555 nm to about 585 nm), while other uniform sized quantum dots will provide red and blue luminescence. A blended formulation of quantum dots of varying size will provide for white luminescence (Page 5, [0043]).  
In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the phosphor by “930, so as to include the phosphor has a half-width of an emission peak of 35 nm or less as taught by “559, and would have been motivated to do so with reasonable expectation that this would result in providing phosphors having particularly high luminescence intensities, and are particularly effective when the light emitting device is used in illumination applications as suggested by “559 (Page 2, [0039]; Page 3, [0065]). 
In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the quantum dots by “930, so as to include the blue light emitted from the light emitting element to emit green light having an emission peak wavelength of 510 nm to 560 nm, wherein the quantum dots have an average particle size of 1 nm to 20 nm, preferably 2 nm to 10 nm as taught by “776, and would have been motivated to do so with reasonable 

Regarding claims 6-7: The disclosure of “930 in view of “559, and “766 is adequately set forth in paragraph above and is incorporated herein by reference. Since the combination of “930 in view of “559, and “766 teaches substantially identical the light emitting device as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made, would have expected that chromaticity of light emitted from the light emitting device as disclosed by “930 in view of “559, and “766 would be expected to be the same as claimed (i.e., a chromaticity of light emitted from the light emitting element package is in a quadrangular region formed by connecting four points of (0.4066, 0.1532), (0.3858, 0.1848), (0.1866, 0.0983) and (0.1706, 0.0157) on an x-y chromaticity coordinate system of a CIE1931 chromaticity diagram or a chromaticity of light emitted from the light emitting element package is in a quadrangular region formed by connecting four points of (0.19, 0.0997), (0.19, 0.027013), (0.3, 0.09111) and (0.3, 0.014753) on an x-y chromaticity coordinate system of a CIE1931 chromaticity diagram). If there is any difference between the product of “930 in view of “559, and “766, and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

s 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2010/0053930 A1, hereinafter “”930”) in view of Ryosuke Hiramatsu (US Pub. No. 2012/0043559 A1, hereinafter “”559”), and Stokes et al. (US Pub. No. 2005/ 0051766 A1, hereinafter “”766”) as applied to claim 1 above, and further in view of Choi et al. (US Pub. No. 2010/0208493 A1, hereinafter “”493”). 

Regarding claims  2-4: The disclosure of “930 in view of “559, and “766  is adequately set forth in paragraph 12 above and is incorporated herein by reference. “930 in view of “559, and “766 does not expressly teach the quantum dot layer is sheet-shaped and is spaced apart from the sealing resin, wherein a light guide plate is disposed between the sealing resin and the quantum dot layer, and wherein the sealing resin is disposed facing one side surface of the light guide plate, and the quantum dot layer is disposed facing an upper surface of the light guide plate.
	However, “493 teaches a light guide plate (LGP; Page 1, [0009]) comprising: a plurality of quantum dots dispersed on at least one of a surface of the light guide plate and inside the light guide plate, wherein the plurality of quantum dots emit light having a different wavelength than a light incident thereto (Page 3, [0041], Page 3, [0043])  with benefit of providing a point source of light having a single color is used to realize a surface light source having white light. Here, since a point source of light having a single color is used, the type and arrangement of the point source of light may be simplified compared with a backlight using a multi-color light source. Also, uniform light distribution may be accomplished due to partial density control of the quantum dots on or within the LGP (Page 4, [0050]). 

    PNG
    media_image1.png
    253
    450
    media_image1.png
    Greyscale
                                        
    PNG
    media_image2.png
    274
    488
    media_image2.png
    Greyscale

. 

14.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2010/0053930 A1, hereinafter “”930”) in view of Ryosuke Hiramatsu (US Pub. No. 2012/0043559 A1, hereinafter “”559”), and Stokes et al. (US Pub. No. 2005/ 0051766 A1, hereinafter “”766”) as applied to claim 1 above, and further in view of Hong et al. (US Pub. No. 2010/0142189 A1, hereinafter “”189”). 

Regarding claim 5: The disclosure of “930 in view of “559, and “766  is adequately set forth in paragraph 12 above and is incorporated herein by reference. “930 in view of “559, and “766 does not expressly teach the sealing resin further includes fillers. 
However, “189 teaches a light emitting device (Page 2, [0029]), comprising: a light emitting element package adapted to emit blue light (Page 2, [0029]) such as a blue LED (Page 6, [0148]) and phosphors, in combination, wherein said phosphors comprise a green emitting 2[TiF6]:Mn4+ (Page 8, [0187], Page 8, [0190]; read on KSF phosphor), wherein an average particle diameter of the KSF phosphor is in a range of 20 to 50 µm (Page 10, [0209]), wherein the KSF phosphor has a peak emission wavelength in a range of 610 to 650 nm, and a full width at half maximum of the emission peak of the KSF phosphor is 10 nm or less (Page 7, [0175]), and a light guide plate (Page 29, [0485]; Page 42, [0664]-[0665]), wherein the light emitting element package is disposed such that the sealing resin of the light emitting element package faces the lateral surface of the light guide plate (Page 29, [0485], Fig. 6). “189 teaches in the liquid medium, additives such as a diffusing agent to  make the emission light to be more uniform, a filler, a viscosity-controlling agent, an ultraviolet absorber, a refractive index-controlling agent, a shrinkage-reducing agent and a binder may be contained as other components, so long as they do not substantially impair the effects of the present invention. One type of such other components may be used alone, or two or more types may be used in an optional combination or ratio (Page 26, [0428])  with benefit of providing a semiconductor light emitting device which, particularly when used as a backlight for a color image display device, is capable of accomplishing broad color reproducibility as an entire image by adjustment with a color filter, without impairing brightness of the image, and at the same time, by carrying out the red, green and blue emissions by one chip, is free from impairing the productivity in its mounting and which further facilitates adjustment of the white balance, and further to provide a narrow band red emitting phosphor which may be preferably used for such a semiconductor light emitting device and a process for its production (Page 2, [0024]). 
	 In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the phosphors composition by “930, so as to include the sealing resin includes a KSF phosphor, wherein the KSF phosphor is adapted to absorb at least a .

15.	Claims 8-11 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2010/0053930 A1, hereinafter “”930”) in view of Ryosuke Hiramatsu (US Pub. No. 2012/0043559 A1, hereinafter “”559”), and Stokes et al. (US Pub. No. 2005/ 0051766 A1, hereinafter “”766”) as applied to claim 1 above, and further in view of Hosokawa et al. (US Pub. No. 2015/0349213 A1, hereinafter “”213”). 

Regarding claims  8-10: The disclosure of “930 in view of “559, and “766  is adequately set forth in paragraph 12 above and is incorporated herein by reference. “930 in view of “559, and “766 does not expressly teach the light emitting element package comprising the sealing resin includes a MGF phosphor or is a combination of a KSF phosphor, and the MGF phosphor, the KSF phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit red light and the MGF phosphor, wherein the MGF phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to 
However, “213 teaches a red phosphor including the composition represented by the following general formula (Page 2, [0033]-[0034]), the particle diameter fall within the range from 5 to 30 µm (Page 3, [0043]), wherein the MGF phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit red light (Page 3, [0050]). “213 teaches the light emitting device preferably additionally includes other phosphor such as KSF as a second phosphor that can emit luminescent radiation with a peak wavelength different from the red phosphor as a first phosphor (Page 4, [0055]) , wherein the sealing resin includes the KSF phosphor (Page 3, [0050]) with benefit of providing a component of the light emitting device in a sealing resin that covers the excitation light source.  In the case where the light emitting device includes the sealing resin which contains the red phosphor and covers the excitation light source, the red phosphor absorbs a part of light that is emitted from the excitation light source, and emits red light.  When the excitation light source emits light in the wavelength range from 380 to 485 nm, the light emitted by this excitation light source can be more effectively used.  Accordingly, the loss of light that is emitted by the light emitting device can be reduced. Therefore, the light emitting device can have high efficiency (Page 3, [0050]).  

    PNG
    media_image3.png
    98
    293
    media_image3.png
    Greyscale

In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the sealing resin includes a red phosphor by “930, so as to include the light emitting element package comprising the sealing resin includes a MGF phosphor or is a combination of a KSF phosphor, and the MGF phosphor, the KSF phosphor is adapted to 

	Regarding claim 11: “930 teaches a light emitting device (Page 4, [0059]), wherein the KSF phosphor is disposed in the quantum dot layer as shown in Fig. 5 (Page 4, [0061]).

16.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2010/0053930 A1, hereinafter “”930”) in view of Ryosuke Hiramatsu (US Pub. No. 2012/0043559 A1, hereinafter “”559”), and Stokes et al. (US Pub. No. 2005/ 0051766 A1, hereinafter “”766”) as applied to claim 1 above, and further in view of Lee et al. (US Pub. No. , hereinafter “”940”).

Regarding claims 14-15: The disclosure of “930 in view of “559, and “766  is adequately set forth in paragraph 12 above and is incorporated herein by reference. “930 in view of “559, 
However , “940 teaches the light emitting device 101 may emit blue light, more particularly, light having a dominant wavelength of approximately 435 nm to 470 nm. In this case, the quantum dots may include a first quantum dots having a peak wavelength within a green light wavelength band and a second quantum dots having a peak wavelength within a red light wavelength band. Here, the sizes of the first and second quantum dots may be appropriately adjusted to cause the first quantum dot to have a peak wavelength of approximately 500 nm to 550 nm and cause the second quantum dot to have a peak wavelength of approximately 580 nm to 660 nm. Meanwhile, the quantum dot may emit light stronger than that emitted by a general phosphor within a narrow wavelength band. Accordingly, in the first quantum dot may have a FWHM of approximately 10 nm to 60 nm and the second quantum dot may have a FWHM of approximately 30 nm to 80 nm. In this case, the light emitting device 101 may employ a blue LED chip having a FWHM of approximately 10 nm to 30 nm (Page 4, [0067]) with benefit of providing light having a desired wavelength band may be obtained by adjusting the size of the quantum dot. Here, the size of the quantum dot may be adjusted by appropriately changing the growth conditions of nanocrystals (Page 4, [0066]). 
In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the quantum dots by “930, so as to include a full width at half maximum (FWHM) of the emission peak wavelength of the quantum dots adapted to absorb a portion of the blue light emitted from the light emitting element to emit green light is 40 nm or less, preferably 35 nm or less as taught by “940, and would have been motivated to do so with reasonable expectation that this would result in providing light having a desired wavelength band may be obtained by adjusting the size of the quantum dot. Here, the size of the quantum . 

Response to Arguments
17.	Applicant’s arguments with respect to claims 1-11, 13-15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Examiner Information
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/11/2022